Citation Nr: 0724327	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service- 
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In August 2006 a personal hearing was held at VA Central 
Office that was conducted by the undersigned Acting Veterans 
Law Judge.  At the veteran's hearing, the veteran submitted 
additional evidence and waived initial consideration of the 
evidence by the RO.  38 C.F.R. § 20.1304 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected post-
traumatic stress disorder (PTSD) renders him unemployable.  
He is service connected and in receipt of a 70 percent 
disability evaluation for PTSD; a 10 percent disability 
evaluation for tinnitus; and a noncompensable disability 
evaluation for hearing loss. 

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's last VA examination for PTSD was conducted in 
November 2004.  Testimony from the veteran at the August 2006 
personal hearing held at VA Central Office, shows that he 
continues to experience significant symptoms of PTSD that 
have negatively impacted his ability to obtain employment.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  Therefore, the Board finds that 
the veteran should be afforded a new VA examination to 
determine the current severity of his service-connected 
disabilities and the impact that his disabilities have on his 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine the 
severity of his PTSD.  Send the claims 
folder to the examiner for review.  The 
examiner should review the pertinent 
information in the claims folder.  The 
examiner should identify all symptoms and 
functional impairment due to the veteran's 
service connected PTSD.  The examiner 
should provide a global assessment of 
functioning score based on the veteran's 
PTSD and should render an opinion as to 
whether this condition is so severe as to 
render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.

2.  The veteran should also undergo a VA 
audiological examination to determine the 
current severity of his service-connected 
hearing loss and tinnitus, and the extent, 
if any, to which these disabilities 
contribute to the veteran's 
unemployability.  This examiner should also 
be provided the claims folder for review in 
connection with his or her examination of 
the veteran.

3.  Thereafter, the RO should review the 
claim for entitlement to TDIU.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case.  Then, 
the case should be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



